Citation Nr: 1422538	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-39 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Air National Guard from July 1984 to March 1985.  In addition, she served in the Army National Guard (ARNG) with periods of active service from January 1999 to May 1999, February 2000 to October 2000, and December 2003 to February 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This matter was previously before the Board in January 2011 and was remanded for a VA examination.  It has been returned to the Board for further appellate review.

The Veteran testified at an October 2009 video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In addition to the above-listed issue, the Veteran perfected an appeal as to entitlement to service connection for an adjustment disorder and entitlement to service connection for a cervical spine disability.  In January 2011, the Board granted the claim for service connection for an adjustment disorder, and in a rating decision dated March 2012, the RO granted service connection for chronic cervical sprain with spasm and very minimal degenerative disc disease.  As this represents a full grant of the benefits sought on appeal, these issues are no longer before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its January 2011 remand, the Board determined that a VA examination was necessary with regard to the Veteran's claim for service connection for a bilateral shoulder disability.  A VA examination was conducted in March 2011.  The examiner stated that the Veteran did not have a diagnosis of any orthopedic shoulder diseases, and opined that it was less likely than not that her shoulder problems are in any way related or secondary to her diagnosis of chronic adjustment disorder.  The examiner went on further to state that a lack of diagnosis regarding the shoulders was based on a normal examination and her complaints were not referable specifically to the shoulder joints.  

The March 2011 VA opinion is inadequate.  The examiner stated that a lack of diagnosis was based on his examination of the Veteran and her current complaints, but failed to consider the Veteran's prior medical history.  Private treatment records from October 2006 show a diagnosis of bicipital tendonitis after being treated for shoulder pain, a possible cartilaginous lesion of the left shoulder, and left shoulder instability.  VA treatment records from 2007 show the Veteran having been assessed with chronic shoulder pain due to poor posture, poor works station and stress and anxiety, and x-rays showed a tear of the supraspinatus tendon in the right shoulder.  The examiner also failed to consider the Veteran's lay statements, in which she had stated that she developed problems with her shoulders while in service, and has had continued problems since.  

Furthermore, the examiner did not provide a rationale for his opinion that the Veteran's shoulder problems were not related to her adjustment disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that the March 2011 VA opinion fails to comply with the January 2011 remand, and must again be remanded for a new VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, since the case is being remanded, any updated VA treatment records, since November 2008, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VAMC Central Arkansas Health Care System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the records, for the period since November 2008.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of her claimed bilateral shoulder disability.  The complete claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder and in VBMS) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

(a) The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any identified shoulder disability is related to the Veteran's active duty service.   

(b) The examiner should also provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any identified shoulder disability was proximately due to or chronically worsened by the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood, or any other service-connected disabilities.

The examiner should provide a complete and detailed rationale for his or her opinion.  In providing this opinion, the examiner must analyze the facts and medical evidence, including addressing the Veteran's prior medical history, and the Veteran's lay statements.  If the examiner discounts any evidence, he or she should provide a reason for doing so.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


